Citation Nr: 1508898	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diastasis recti, claimed as internal stomach disorder, nerve damage, and muscle damage.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, bi-polar disorder, and personality disorder.



ATTORNEY FOR THE BOARD

S. Layton, Counsel







INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of April 2010 and September 2012 rating decisions for the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).

The law provides that as a general matter, claimants seeking service-connected benefits may describe symptoms, as opposed to specific diagnoses. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although symptoms of ulcers have appeared in the record, the Veteran has emphasized that he is not seeking service connection for ulcers.  See January 2011 statement.  The Veteran has essentially asserted that his stomach issues, muscle issue, and nerve issue all stem from a single source:  diastasis recti.  See, e.g., January 2011 statement.  The primary medical evidence the Veteran has submitted to support his claims also identifies a single cause of the stomach, muscle, and nerve complaints:  diastasis recti.  See June 2009 letter from P.R., M.D., as was also scrutinized and identified as a single diagnosis for the Veteran's stomach, muscle, and nerve claims:  diastasis recti.  See January 2010 VA examination report.  In light of the Veteran's specific desire to not claim service connection for ulcers, and in consideration of the medical evidence of record which attributes the Veteran's symptoms to diastasis recti, the issues as noted on the title page of this decision are consistent with determinations made by the Court in Clemons.  

The Board notes that, while the Veteran previously was represented by Woods and Woods, LLP, in March 2013, before certification of the appeal to the Board, Woods and Woods, LLP, revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's service and his diastasis recti, to include internal stomach complaints, nerve complaints, and muscle complaints.


CONCLUSION OF LAW

The Veteran's obstructive diastasis recti was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").	

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After his service connection claims were received, the RO advised the Veteran, by letter dated in September 2009, of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records (STRs) and post-service medical treatment records.  The Veteran had a VA compensation examination for his stomach, muscle, and nerve claims that is adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The resulting opinion is supported by full explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not alleged any prejudice in the examination, nor has he asked for any records to be obtained that have not been requested.  The duty to assist is satisfied.

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 . Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303(b) , claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at 

any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Diastasis recti is not a chronic disease listed in 38 C.F.R. § 3.309(a); therefore, in order to establish service connection, there must be a nexus between the current disorder and service.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility, VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).




The Veteran's August 1974 service entrance physical examination report indicates that he had a normal abdomen and was neurologically normal.  On an August 1974 Report of Medical History, the Veteran indicated that he did not have stomach trouble, a rupture or hernia, or neuritis.  On complaining of stomach pain in September 1974, plain films were taken which were within normal limits.  In January 1975, the Veteran told a service examiner that he had an ulcer problem since he was 13.  An examination of the abdomen yielded negative results.  A February 1975 service treatment record contains the Veteran's self-reported history of peptic ulcer disease since the age of 13.  The Veteran described experiencing continuous abdominal pain.  The diagnostic impression was a possible recurrence of peptic ulcer disease.  An Upper GI series was administered in March 1975 which yielded negative results.  No stomach, muscle, or nerve disorder was noted on the Veteran's July 1976 separation examination report.

A May 2004 private treatment indicates that the Veteran may have had his diastasis recti since childhood.  The Veteran reported that the condition was exacerbated during his military service.

In a May 2004 letter, P.R., M.D., wrote that the Veteran had a diastasis recti.  She suspected that the Veteran had the condition for some time, perhaps since childhood.  She suggested that the condition not be repaired due to possible complications.

A March 2005 private medical evaluation report reflects that the Veteran had diastasis recti.  The examiner described it as a birth defect of the linea alba.

A July 2005 private treatment record contains a diagnosis of diastasis recti.  The note contains the Veteran's self-reported history of vomiting blood five days after entering basic training.  He said that he had to do a lot of lifting and pulling as a Boson's Mate while on active duty.  Another private treatment record from July 2005 indicates that the Veteran's diastasis recti was not expected to resolve.

A July 2005 private psychosocial assessment reflects that the Veteran had diastasis recti.  The assessor indicated that the condition was a birth defect.

In a June 2009 letter, P.R., M.D., noted that the Veteran's diastasis recti had increased in size.  She said that she had carefully reviewed the Veteran's military service records and found aggravating factors which may have either caused or worsened his diastasis.  She said that the Veteran was required to pull and lift heavy objects, lift five-gallon buckets of paint overhead, and pull various heavy equipment on an intermittent basis while on active duty.  She further indicated that the Veteran was found to have abdominal discomfort while on active duty.  She opined that it seemed highly likely that the Veteran's in-service symptoms resulted from the possibility of a diastasis.

In an October 2009 statement, the Veteran reiterated that he vomited blood shortly after entering active duty.  He related that he sought treatment multiple times while he was on active duty, and he had sought treatment continually after leaving the service.  Also in October 2009, the Veteran's spouse recalled that the Veteran was once an active person, but he was no longer able to ride his snowmobile or fish off of his boat.  She said that she had been married to the Veteran for 31 years, and the Veteran always had a problem with his abdomen.

In an undated statement, the Veteran remarked that he had to pull and lift pallets and many heavy objects while he was on active duty.  He had to pull mooring lines and lift 5-gallon buckets of paint over his head.

On VA compensation and pension examination in January 2010, the Veteran reported that the stomach and muscle conditions he was claiming was the diastasis recti disorder.  He reported that the nerve condition he was claiming was the numb area around his umbilicus.  The examiner indicated that the Veteran did not have a wound; he had a separated abdominal muscle.  Concerning nerve damage, there was an area that measured 18 cm long by 11 cm wide around the umbilicus where the Veteran said he could not feel the monofilament.  The examiner indicated that there was a single diagnosis:  diastasis recti.  


The examiner opined that the disorder was not at least as likely as not caused by, related to, or aggravated by the Veteran's military service.  It was noted that the service treatment records documented nausea, vomiting, hematemesis, and diarrhea; however, those findings were not consistent with the current diagnosis of diastasis recti.  The examiner explained that the Veteran's diastasis recti was most likely caused by his weight gain which caused the rectus muscles to separate.  He further explained that diastasis recti is typically found in overweight individuals and women as a result of pregnancy.

During a follow-up visit with a VA treatment provider in January 2010, the Veteran gave a history of being hospitalized five times within a two-year period while on active duty.  He reported that his stomach has always bothered him, although pain was not an issue until the 1990s.  The examiner gave diagnoses of diastasis of muscle and morbid obesity.  The examiner stated that it was as likely as not that the Veteran's diastasis recti and swelling at the right side of the abdomen were the source of the Veteran's intractable and chronic pain.  The examiner also opined that it was likely that the Veteran's in-service job as a boson's mate contributed to both conditions, as any increase in the intraabdominal pressures were likely to create such problems.  A February 2010 VA treatment note indicates that the Veteran had threatened the January 2010 treatment provider by saying that if his compensation claim was denied, he knew where the treatment provider lived and planned to go to his house, kick him in the head, hurt him, and hold him captive.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which a preexisting condition is noted upon entry into service, and those cases in which the preexistence of a condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1111.  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn v. Shinseki, 25 Vet.App. 231, 234 (2012).

No stomach/muscle/nerve disorder was noted on the Veteran's August 1974 service entrance physical examination report.  Although some post-service medical evidence has suggested that the Veteran's diastasis recti is a birth defect and thus preexisted service (see, e.g., May 2004, March 2005, July 2005 private treatment records), other medical evidence has suggested that the onset of the diastasis recti is more recent and due to weight gain (see, e.g., July 2010 VA compensation and pension examination).  As there is disagreement among the competent medical evidence of record concerning the timing of the origin of the Veteran's diastasis recti, the evidence does not clearly and unmistakably shows that the diastasis recti preexisted service.  The presumption of soundness therefore applies.

As noted, the record is replete with diagnoses of diastasis recti, as the diagnosis to which the Veteran's stomach, nerve, and muscle complaints have been attributed.  See January 2010 VA compensation and pension examination.  This diagnosis satisfies the first element of Shedden.  However, the second and third elements of Shedden have not been satisfied.  

STRs do not show findings or diagnoses regarding diastasis recti.  A February 1975 service treatment record indicates that the Veteran had a possible recurrence of peptic ulcer disease, and the June 2009 letter from P.R., M.D., reflects that the Veteran's in-service symptoms resulted from the possibility of a diastasis.  Evidence of a mere possibility is too equivocal to substantiate the Veteran's claim. The Court has held that that use of equivocal language such as "possible," or "possibility" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.).  As the February 1975 service treatment record and June 2009 letter employ speculative language, they do not satisfactorily establish the necessary in-service occurrence.  This conclusion is further supported by the fact that while the Veteran was treated in-service for stomach pain and nausea, those complaints did not result in a diagnosis of an actual disability.  Plain film and upper GI testing in-service yielded normal results.  See September 1974 and March 1975 service treatment records.  The second Shedden element has not been satisfied.

Concerning the third Shedden element, the "nexus" requirement, the January 2010 VA examiner opined examiner opined that the disorder was not at least as likely as not caused by, related to, or aggravated by the Veteran's military service.  The VA examiner's opinion is highly probative regarding the question of whether the Veteran's diastasis recti is related to his service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed his opinion after interview with and examination of the Veteran as well as review of the claims file.  He considered the Veteran's reported in-service symptoms and explained that they were not signs of his current disability.  The examiner accounted for the Veteran's stomach, muscle, and nerve symptoms in his diagnosis.  He provided an alternate etiology.  His opinion was also supported by a clearly-stated rationale.   For these reasons, the Board finds the January 2010 VA examiner's opinion to be the most probative opinion of record.

The Veteran asserts that the June 2009 letter from R.P., M.D., provides the necessary nexus between his current diastasis recti and his service.  However, in her letter, Dr. P. merely asserted that the Veteran's service may have either caused or worsened his diastasis.  She also indicated that the Veteran's in-service symptoms resulted from the possibility of a diastasis.  Dr. P.'s letter is stated in equivocal terms, and the equivocal nature of the opinion diminishes its probative value.  Again, evidence of a mere possibility is too equivocal to substantiate the Veteran's claim.  See Bostain, supra; quoting Obert , supra.  As Dr. P.'s letter is expressed with speculative language, it is not as probative as the opinion of the January 2010 VA examiner.

A January 2010 VA treatment note purportedly contains the necessary medical nexus; within it, the treatment provider opined that it was likely that the Veteran's in-service job as a boson's mate contributed to his diastasis recti.  However, a February 2010 VA treatment note shows that the Veteran threatened the January 2010 treatment provider.  This evidence suggests that the January 2010 VA treatment provider's opinion was offered under duress; as such, it is afforded little probative weight.

In addition to the medical evidence, the Board has considered the Veteran's contention that he has diastasis recti related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The appellant does not have or claim to have any specialized knowledge in the field of medicine. The Board therefore finds that the etiology of his current diastasis recti is beyond his competence.  Moreover, the question of etiology of this condition is complex in nature.  The evidence has suggested more than one possible etiology. 

Therefore, to the extent he has asserted that he has diastasis recti related to service, the Board finds such assertions to be of little probative value, especially in relation to the VA examiner's opinion, as the Veteran is not competent to opine on this complex medical question.  His contentions regarding etiology of his current diastasis recti are outweighed by the medical evidence of record, specifically the opinion of the VA examiner.

Again, although symptoms of ulcers have appeared in the record, the Veteran has emphasized that he is not seeking service connection for ulcers.  See January 2011 statement.  For all the foregoing reasons, the claim for service connection for diastasis recti, claimed as stomach, nerve, and muscle disorders, is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for diastasis recti, claimed as internal stomach disorder, nerve damage, and muscle damage, is denied.


REMAND

Remand is required to afford the Veteran a VA examination, which adequately address the relationship, if any, between the Veteran's disability characterized as an acquired psychiatric disorder, to include depression, bi-polar disorder, and personality disorder, and service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

A specific request should be made for VA treatment records from the VAMC Iron Mountain, dated from April 2010.

2.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder, to include depression, bi-polar disorder, and personality disorder.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records contain no complaints, treatment, or diagnoses for an acquired psychiatric disability, to include depression, bi-polar disorder, and personality disorder.
* Service personnel records show that in February 1976 and April 1976, the Veteran received non-judicial punishments for an unauthorized absence.
* Service personnel records show that In August 1976, the Veteran was given an early administrative discharge due to frequent involvement of a discreditable nature with military authorities.
* A July 2005 private psychosocial assessment reflects that the Veteran had not worked since April 2003, at which time he slipped and injured his ankle on a patch of ice.  The Veteran was overwhelmed with medical problems and bills.
* A March 2007 VA treatment record lists diagnoses of mood disorder not otherwise specified, and possible bipolar versus intermittent explosive disorder.  The examiner noted decreased anxiety and impulsivity.
* In March 2010, the Veteran presented to a private treatment provider with anger issues and impulse control.  The treatment provider indicated that the Veteran's major stressor was his continuing fight with the VA for service-connected illness.  The examiner gave a diagnosis of intermittent explosive disorder.

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified disability.  The examiner must also take a full history from the Veteran.

For each diagnosis, the examiner must provide an opinion as to the following question:  Does the Veteran have a current psychiatric disorder that began during active service or is related to an incident of service?

All examination findings, along with the complete explanation rationale for all opinions expressed, must be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


